DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MARTIN MAHON,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-2721

                              [March 10, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Daniel Arthur Casey,
Judge; L.T. Case No. 14-014767CF10A.

   Robert David Malove of The Law Office of Robert David Malove, P.A.,
Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Pablo Tapia,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, KUNTZ and ARTAU, JJ., concur.

                          *          *           *

    Not final until disposition of timely filed motion for rehearing.